Citation Nr: 0101831	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-17 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 (2000) for the veteran's 
period of hospitalization from January 12, 1999 to February 
8, 1999.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims for a 
rating in excess of 30 percent for his service-connected PTSD 
and for a temporary total rating because of hospital 
treatment in excess of 21 days for a service-connected 
disability.  The veteran filed a timely appeal to these 
adverse determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's PTSD is currently manifested by symptoms 
including nightmares, flashbacks, sleepwalking, 
hallucinations and delusions, which have rendered the veteran 
both unemployable and a danger to himself and others.

3.  Consideration of the veteran's entitlement to a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 (2000) 
for the veteran's period of hospitalization from January 12, 
1999 to February 8, 1999 is precluded by the grant of a 100 
percent schedular rating for his PTSD.







CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for the grant of a temporary total rating 
under the provisions of 38 C.F.R. § 4.29 (2000) for the 
veteran's period of hospitalization from January 12, 1999 to 
February 8, 1999 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.29 (2000); Sabonis v. Brown, 
6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that, in connection with the veteran's 
claims, the RO has  obtained all relevant medical records, 
and has also furnished the veteran with a recent VA 
examination.  Accordingly, the Board considers that all 
necessary notice has been furnished, and that VA's duty to 
assist the veteran with regard to his claims has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.§§ 5103 and 5103A, 5106-7). 

I.  Increased rating for PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

Evidence relevant to the current level of severity of the 
veteran's PTSD includes VA mental health clinic outpatient 
treatment notes dated from June 1995 to September 1996.  
These notes indicate that the veteran participated in a 
therapy group.  Of note is a social work assessment for 
substance abuse dated in August 1995, at which time the 
veteran reported that he currently worked as a barber, and 
had worked in this position for more than 20 years.  His only 
presenting problem was listed as substance abuse of alcohol 
and cocaine.  He indicated that he generally worked from 8:30 
a.m. to 10 or 11 p.m., at which time he usually went to a 
club to mess around before returning home at midnight.  He 
reported that his leisure activities included fishing, 
hunting, and sporting events.  He stated that he had been 
married only once, to his current wife of three years.  The 
examiner noted that the veteran "has been missing work, 
experienced marital problems, and neglected children as a 
result of his addiction problems." 

Also of record is a VA discharge summary, reflecting 
hospitalization from June 8, 1995 to July 20, 1995.  At that 
time, he was admitted into the PTSD program for treatment.  
On mental status examination, the veteran was nervous and 
depressed.  His attitude was positive and cooperative, and 
there were no preoccupations, hallucinations, looseness of 
association, suicidal ideations, flight of ideas, 
circumstantiality, or tangentiality.  He was alert and 
oriented times four, and his memory was intact.  His judgment 
was good, and his abstraction was somewhat concrete.  He 
successfully completed the PTSD program, and at the time of 
discharge he was well kept, slightly anxious appearing, and 
had good judgment and no suicidal or homicidal ideations.  
His insight was fair.  He was deemed employable at the time 
of discharge.  Final Axis I diagnoses at discharge included 
PTSD, chronic, delayed, and alcohol abuse, episodic.

Also of note are two VA discharge summaries, both dated in 
August 1996.  The first of these summaries indicates that the 
veteran was hospitalized from July 26, 1996 to August 5, 1996 
for treatment of Vietnam-related PTSD.  Of note is the 
examiner's comment that the "[v]eteran [was] considered to 
be completely disabled at this time related to his symptoms 
of PTSD, particularly in being unable to relate to others, 
being unable to sustain relationships, being unable to 
perform consistently in the work setting even in a lower 
stress setting of working for himself and being able to limit 
work hours."  

The second discharge summary, reflecting hospitalization from 
August 11 to 12, 1996, indicates a similar conclusion.  At 
the time of discharge, the examiner opined as follows:
The veteran is completely unable to 
obtain or maintain gainful employment at 
the time of this discharge.  His 
unemployability is related to his chronic 
symptoms of PTSD, particularly his 
hyperarousal, irritability, poor 
concentration, and disturbance of mood 
triggered by recurrent intrusive recall 
of trauma and sleep disturbance and 
nightmares.  He has also been self-
medicating his sx [symptoms] through 
alcohol and drugs at times, but is making 
a repeated effort to cope with his PTSD 
sx without the use of alcohol or illicit 
drugs.

At the time of discharge for both periods of hospitalization, 
a GAF score of 45 to 55 was assigned.

The veteran was again hospitalized at a VAMC from January 12, 
1999 to February 8, 1999.  At that time, he reported that he 
drank a six-pack of beer and one pint of whiskey per day.  He 
also stated that he had a history of smoking ten marijuana 
joints per week, although he reported that his current use 
was less.  He denied the use of cocaine.  He reported that he 
was troubled by his PTSD symptoms, including nightmares and 
flashbacks, which he stated were the precipitating factors in 
his current admission.  He also complained of increased 
depression.  

On mental status examination, the veteran was clean and 
cooperative, with normal speech and a full and congruent 
affect.  His mood was dysthymic.  He was oriented to time, 
place, and person, his insight and judgment were intact, and 
his thought process was goal oriented, with no delusions or 
hallucinations.  He did not report any suicidal or homicidal 
ideations.  The veteran was screened by the PTSD staff, but 
due to his alcohol and drug problem, was not accepted into 
the PTSD program.  It was noted that the veteran had been in 
the substance abuse clinic three times as well as the 
Tuskegee Drug Rehabilitation Program, but continued to use 
alcohol and drugs in spite of this.  Final Axis I diagnoses 
included PTSD, alcohol dependence, continuous, and dysthymic 
disorder.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 40 to 50.

The veteran's claims file also contains a VA mental health 
clinic outpatient treatment note dated in May 1999.  At that 
time, the veteran presented for a follow-up visit.  He 
complained that he sleepwalked on a regular basis, and had 
flashbacks during the day.  He reported that had been trying 
to run his own barber shop, but that people started to look 
like North Vietnamese.  He also stated that he could not 
tolerate the noise and frustration level of being in the 
barber shop.  He indicated that he had only worked between 
one week and one and one-half weeks since January.  He 
reported chronic suicidal ideation.  The examiner's 
impression was PTSD, chronic, with increased symptomatology 
and disability over the previous 6 to 8 months.

More recently, the veteran underwent a VA PTSD examination in 
June 1999.  At the time of this examination, the veteran 
complained of flashbacks, nightmares, and sleepwalking.  He 
reported that his nightmares occurred approximately twice per 
week.  He stated that he had either had to close his barber 
shop or had failed to open it 17 or 18 days per month due to 
flashbacks.  On mental status examination, the veteran was 
neat and clean, and he was oriented to all four spheres.  His 
attention and concentration skills were somewhat impaired, as 
were his abstraction abilities.  He also exhibited some 
impairment in memory functioning.  The examiner estimated 
that the veteran's intelligence was average.  His thought 
processes were not reflective of loose associations, 
perseverations, neologisms, tangential or circumstantial 
thinking, confusion, or echolalia.  His speech was slow, 
relevant and coherent.  The veteran did report experiencing 
some visual hallucinations, which he stated occurred daily.  
He also reported experiencing delusions that someone was 
vandalizing his property in order to drive him crazy.  His 
affect was flat, and his mood was depressed.  The veteran 
reported sleep disruptions due to nightmares, and indicated 
that he only slept 3 to 4 hours per night.  He reported 
current suicidal ideation, but denied intent.  

The examiner administered the Minnesota Multiphasic 
Personality Inventory (MMPI), the results of which were said 
to represent an exaggerated profile.  However, if valid, 
individuals who obtained similar profiles were generally 
unsociable and afraid of emotional involvement, with 
depressive and hysterical features likely.  Complaints often 
include loss of efficiency, periods of confusion, and an 
inability to concentrate.  Withdrawal, unrealistic feelings 
of guilt, anxiety and agitation could be present.  The 
examiner noted that this was the prototypical profile for 
combat-inducted PTSD.  

In his discussion, the examiner indicated that the veteran's 
presentation, history and testing were all consistent with a 
diagnosis of PTSD.  The examiner noted the veteran's reports 
of flashbacks and nightmares, his avoidance symptoms, a 
reduced range of affect, difficulty expressing feelings, and 
anhedonia.  He also noted the veteran's reports of having 
difficulty falling and staying asleep, difficulty 
concentrating, irritability and hypervigilance.  He concluded 
that the veteran appeared to be unable to relate to others in 
a work setting, noting that the veteran was unable to 
tolerate the stressors and pressures associated with day to 
day work activities.  The examiner rendered Axis I diagnoses 
of PTSD and alcohol dependence in full remission.  A GAF 
score of 45 was assigned.

The Board also notes that the veteran's claims file contains 
a copy of a petition for the involuntary commitment of the 
veteran by the veteran's wife, dated in January 1999, in 
which she alleged that the veteran was "mentally ill and 
poses a real and present threat of substantial harm to 
himself or others."  In support of this contention, the 
veteran's wife indicated that the veteran had recently stated 
that he was going to kill his family and burn them up, and 
brandished a loaded rifle.  A subsequent notice indicates 
that the veteran was to be held in custody until a hearing 
could be held, although the final outcome of this hearing is 
not of record.

The veteran's PTSD has been evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411.  Under the current criteria for evaluating 
psychiatric disorders, a 30 percent evaluation is warranted 
when PTSD creates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  A 70 percent 
evaluation is warranted if such disorder creates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
warranted when such disorder creates total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

After reviewing the evidence, the Board finds that the 
veteran does indeed suffer from total occupational and social 
impairment as a result of his PTSD.  He has reported 
experiencing both hallucinations and delusions, and 
reportedly is fearful that he will injure someone at work, 
since he has reported that he has flashbacks that the people 
at work look like North Vietnamese.  Indeed, as recently as 
1999 his wife petitioned a court to have the veteran 
involuntarily committed because he "poses a real and present 
threat of substantial harm to himself or others" as a result 
of his mental illness.  He has reported that he is 
essentially unable to work because of the severity of his 
symptoms, despite the fact that he runs his own business and 
can set his own hours.  This is supported by opinions by at 
least two VA examiners that the veteran was completely 
disabled and unable to work as a result of his PTSD symptoms.  
In addition, the veteran has reported severe marital 
difficulties, and at least one examiner stated that the 
veteran was "unable to relate to others" and was "unable 
to sustain relationships."  Finally, as recently as May 1999 
an examiner stated that the veteran had suffered increased 
PTSD symptomatology and disability over the previous 6 to 8 
months, thereby indicating that the veteran's disorder 
appears to be worsening with time.

The Board finds that a finding of total occupational and 
social impairment is consistent with, and supported by, the 
GAF scores assigned by examiners.  As indicated above, in 
recent years the GAF score assigned has ranged from a low of 
40 to 50 to a high of 45 to 55.  According to the GAF scale 
contained in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score of 40 is 
assigned when overall functioning is characterized by some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

A GAF score of 50 is assigned when overall functioning is 
characterized by serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

Finally, a GAF score of 55 is assigned when overall 
functioning is characterized by moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).   

The Board acknowledges that there is some evidence that the 
veteran's symptomatology is of a lesser degree of severity at 
times, and that his PTSD symptomatology was often partially 
alleviated at the time of hospital discharge, following the 
use of medications and intensive therapy.  There is also 
evidence that the veteran's alcohol and drug abuse plays a 
significant role in his overall disability picture.  However, 
the Board is persuaded that, given the overall severity of 
the veteran's PTSD, the need for relatively frequent 
hospitalizations for treatment of the disorder, and the 
opinions by several examiners that the veteran was 
"considered to be completely disabled at this time related 
to his symptoms of PTSD," the Board finds that the evidence 
raises at least a reasonable doubt that the veteran is 
totally disabled due to his PTSD.  Resolving all such doubt 
in the veteran's favor, as we must (38 C.F.R. §§ 3.102, 4.3), 
the Board concludes that an increased rating to 100 percent 
for the veteran's PTSD is warranted.

II.  Temporary total rating

The veteran maintains that his hospitalization from January 
12, 1999 to February 8, 1999 at the Tuscaloosa, Alabama VA 
Medical Center (VAMC) was for treatment of his service-
connected PTSD, and that he is entitled to a temporary total 
disability rating for this time period.

The relevant regulation provides, in pertinent part, that a 
temporary total disability rating (100 percent) will be 
assigned where a veteran has required hospital treatment for 
a service-connected disability in a VA hospital for a period 
in excess of 21 days.  38 C.F.R. § 4.29.  This regulation 
further provides that notwithstanding the fact that hospital 
admission was for a disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  Id.

However, the Board observes that, in light of the Board's 
grant of a 100 percent schedular rating for the veteran's 
PTSD, detailed above, the issue of whether the veteran is 
entitled to a temporary 100 percent rating from January 12, 
1999 to February 8, 1999 has effectively been rendered moot.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

An increased disability rating to 100 percent for the 
veteran's PTSD is granted, subject to the controlling 
regulations governing the payment of monetary awards.

A temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 for the veteran's period of hospitalization from 
January 12, 1999 to February 8, 1999 is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

